Silverman, J. (concurring).
Reluctantly I agree that the copy of the hospital record was not admissible without appropriate foundation dispensing with the production of the original and authenticat*814ing the copy. But for this defect, however, I think the hospital record would be admissible. The statement in this case of how the injury occurred—that the patient fell off a bicycle (apparently a motorbicycle)—is germane to diagnosis or treatment. Thus in Williams v Alexander (309 NY 283, 288), Judge Fuld speaking for the majority said: "In some instances, perhaps, the patient’s explanation as to how he was hurt may be helpful to an understanding of the medical aspects of his case; it might, for instance, assist the doctors if they were to know that the injured man had been struck by an automobile.” The hospital record contained this notation: "Chief complaint. (In patient’s own words.) I fell from the bike.” That seems to me to be an admission by petitioner against his interest, properly connected to him.